Citation Nr: 0947480	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1993 to April 1996 and had a verified period of active 
duty for training (ACDUTRA) in the Wisconsin Army National 
Guard from April 1996 to February 1997.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2005 rating decision by the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2008, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  The case was before the Board in June 2008 
when the claim was remanded for further development.


FINDING OF FACT

Chronic sinusitis was not manifested in service and the 
preponderance of the evidence is against a finding that the 
Veteran's current chronic sinusitis is related to his service 
or to any event therein.


CONCLUSION OF LAW

Service connection for chronic sinusitis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  A March 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement 
the record; he has not alleged that notice in this case was 
less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
postservice treatment records have been secured.  The RO 
arranged for VA examinations in February 2007 and in March 
2009 (the adequacy of the latter examination will be 
discussed below).  A May 2007 Memorandum makes a formal 
finding of unavailability of Social Security records.  The 
Memorandum specifically notes that all procedures to obtain 
the specified records were correctly followed, that all 
efforts to obtain the information needed were exhausted, and 
that further attempts would be futile;  the RO concluded that 
the evidence sought was unavailable.  The Board's June 2008 
remand requested exhaustive development for CT scans in 
service the Veteran had identified.  CT scan reports from the 
period identified were secured; they show that the CT scans 
were of the lungs, and not the sinuses.  It was indicated 
that no further records were available.  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is met.  
B.  Factual Background

The Veteran's February 1993 enlistment examination report and 
his February 1996 separation examination report reflect that 
his sinuses were normal upon clinical evaluation.  He 
reported he had no history of ear, nose, or throat trouble, 
sinusitis, chronic or frequent colds, or hay fever.  His STRs 
reflect treatment for upper respiratory infection in May 
1993, October 1993 and April 1995 as well as viral bronchitis 
in April 1995 and ear ache in April, June and December 1995.  
Copies of treatment reports dated April 28, 1995 and December 
13, 1995 (received from the Veteran) include positive 
notations regarding sinus headache/Positive sinus in December 
1995; the originals of these treatment records (received from 
the service department) show negative notations for sinus 
headache in April 1995 and for sinus in December 1995.  The 
STRs do not otherwise note findings of chronic sinusitis or 
any other chronic sinus condition.

Postservice clinical records reflect that on VA examination 
in November 1996, the Veteran's nose, sinus, mouth, and 
throat were negative on clinical evaluation.  In October 1997 
he was seen for a three day history of coughing, congestion, 
and right face and neck aching.  The impression was acute 
right maxillary sinusitis and bronchitis.  His nose and 
sinuses were negative on clinical evaluation in September 
2001.  

Private treatment records include a January 2002 consultation 
report which notes that the Veteran was a new patient and his 
problems included persistent sinus congestion with occasional 
yellowish/green nasal drainage.  The assessment/plan included 
bilateral labyrinthitis with rhinitis.  Later treatment 
records from this physician note findings of chronic rhinitis 
in February 2002, allergic rhinitis in May 2003, resolving 
sinusitis in May 2004, mild chronic sinusitis based on 
computed tomography (CT) scan maxillofacial without contrast 
in December 2004, chronic sinusitis with serous otitis in 
January 2005, and chronic sinusitis with history of allergic 
rhinitis in April 2005.  The treatment records show 
continuing assessments of sinusitis from June 2005 to April 
2008.  VA outpatient treatment records dated in June 2006 
also note treatment for chronic recurrent sinusitis.  

A February 2007 report of VA examination notes that the 
Veteran's claims file was available for review.  It was noted 
that the Veteran had been treated in the private sector as 
well as at VA for recurrent sinus infections and allergic 
rhinitis.  On physical examination, the nares were less than 
50 percent patent, there was mucopurulent drainage and 
erythema of the nasal mucosa, there was no sinus tenderness, 
and X-rays showed polyps in at least one sinus cavity and 
perhaps two.  The impression was chronic sinusitis and 
allergic rhinitis unrelated to active military service.  The 
examiner explained that review of the Veteran's STRs found no 
evidence for recurrent sinusitis or chronic bronchitis.  

The Veteran's April 2008 hearing testimony includes his 
recollection that he was treated for a sinus condition while 
he was in the military.  He reported that he was initially 
treated at Camp Humphries, Korea, in 1994 and at Fort 
Benning, Georgia, in 1995.  He further recalled that, after 
service, he sought sinus treatment the first year of his 
discharge, in 1996, and he continues to receive treatment for 
sinus complaints to the present.  

A March 2009 report of VA examination notes that the 
Veteran's claims file was reviewed and includes 2004 and 2008 
reports of CT scans of the sinuses which demonstrate chronic 
sinusitis.  The examiner noted the Veteran's treatment for 
ear pain without congestion and an episode of congestion 
without sinus tenderness in service as well as that there was 
no diagnosis of sinusitis or evidence of a sinus X-ray, CT, 
or request for either of these studies.  The examiner also 
noted that the Veteran answered "no" under sinusitis on the 
separation physical.  The examination report includes a 
diagnosis of chronic sinusitis.  Based upon examination of 
the Veteran and review of his claims file, the examiner 
provided the following opinion and explanation:  

The Veteran was treated while on active duty for 
separate upper respiratory infections, ear 
infections, or flulike symptoms.  There is no 
medical evidence to support recurrent and/or 
chronic sinusitis occurring while on active duty 
service.  The Veteran does have medical evidence 
for chronic sinusitis at this time.  The Veteran 
did not indicate sinusitis at the time of his 
discharge, and there is no medical documentation or 
evidence either clinically or radiographically for 
sinusitis during his military service.  Therefore, 
the Veteran's current chronic sinusitis condition 
is less likely than not related to military 
service.  

While the Veteran has had chronic sinusitis dating 
back to approximately 2004, it is my medical 
opinion that this medical condition surfaced a 
significant period of time following his military 
service.  Therefore, the Veteran's current 
diagnosis of chronic sinusitis dates back to a 
period of time 5 years or more after the Veteran's 
discharge form military service.  

Regarding this opinion, the Board notes that its June 2008 
remand requested that the examiner comment on the positive 
notations of sinusitis in photocopies of STRs submitted by 
the Veteran.  While the examiner did not do so, the Board 
concludes that this was not a Stegall violation.  Because the 
position notations of sinusitis on records submitted by the 
Veteran are clearly the product of alteration by (or on 
behalf of the Veteran) any comment regarding clinical 
significance of the notations positive for sinusitis would 
obviously have no probative value.   See Stegall v. West, 11 
Vet. App. 268 (1998)(a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders). 

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

It is not in dispute that the Veteran now has chronic 
sinusitis; postservice treatment records show such diagnosis.  
However, his STRs are silent for this condition (as 
photocopies of records he has submitted indicating to the 
contrary are obviously "doctored".  Therefore, service 
connection for chronic sinusitis on the basis that such 
became manifest in service and persisted is not warranted.

While postservice treatment records show a diagnostic 
impression of acute right maxillary sinusitis was noted in 
October 1997 (one year and five months after separation from 
service and 8 months after a documented period of ACDUTRA), 
his nose and sinus was negative on clinical evaluation in 
September 2001 and did not seek treatment for sinus 
complaints again until January 2002 (nearly 6 years after 
separation from service).  Chronic sinusitis was diagnosed 
until May 2004 (approximately 8 years after the Veteran's 
separation from service).  

On March 2009 VA examination the examiner (who reviewed the 
record) noted that the Veteran's chronic sinusitis dated back 
to approximately 2004, and opined that it is unrelated to the 
Veteran's service.  There is no competent (medical) evidence 
in the record to the contrary, i.e., indicating that the 
Veteran's current sinusitis is indeed related to his service.  
Significantly the lengthy time interval between service and 
the earliest postservice clinical documentation of chronic 
sinusitis is, of itself, a factor for consideration against a 
finding that a current chronic sinus disability is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).  

The Veteran's own statements relating his current sinusitis 
to service are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical causation; 
this question is medical in nature and is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  

In the absence of any competent (medical) evidence showing, 
or even suggesting, there is/might be a nexus between the 
Veteran's current chronic sinusitis and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for chronic sinusitis must be 
denied.


ORDER

Service connection for chronic sinusitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


